Citation Nr: 0837129	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected right knee strain.

3. Entitlement to an initial rating in excess of 10 percent 
for service-connected right knee instability prior to 
February 6, 2007.

4. Entitlement to an initial rating in excess of 30 percent 
for service-connected right knee instability for the period 
from February 6, 2007 onward.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  He is the recipient of the Combat Infantryman Badge, 
the Purple Heart, and two Bronze Star Medals.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2004, 
October 2004, and October 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 
2006, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The April 2004 rating decision granted service connection for 
right knee strain, and assigned an initial rating of 10 
percent, effective June 7, 2003.  The October 2004 rating 
decision then granted service connection for right knee 
instability and assigned a separate 10 percent rating 
evaluation.  This rating decision also changed the effective 
date for these disabilities to September 19, 2002.  With 
regard to the PTSD claim, the October 2005 rating decision 
granted service connection for PTSD and assigned a 30 percent 
rating evaluation, effective August 30, 2004.  The veteran 
has appealed all initially assigned ratings, and while his 
appeal was pending, a November 2007 rating decision assigned 
a 50 percent rating evaluation for PTSD, effective August 30, 
2004 and a 30 percent rating evaluation for right knee 
instability, effective February 6, 2007.  This rating 
decision also granted a separate 10 percent rating evaluation 
for right knee degenerative joint disease.  However, as the 
ratings on appeal are still less than the maximum benefit 
available, the appeal is still pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

In February 2006, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
that hearing is associated with the claims file.

The Board observes that September 2005 and February 2007 VA 
examination reports state that the veteran retired from his 
work and is unemployed due to his service-connected right 
knee disabilities, and an August 2006 letter from a social 
worker indicates the veteran's employability is impaired by 
both his physical and mental disabilities.  Once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to TDIU.  VAOPGCPREC 12-2001 (July 6, 2001); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Therefore, the Board determines that the veteran has raised a 
claim of entitlement to TDIU, and such claim is REFERRED to 
the RO for appropriate action.  


FINDINGS OF FACT

1. Prior to August  21, 2006, PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity, manifested by some impairment of memory and 
judgment, difficulty concentrating, flat affect, sleep 
disturbance, social withdrawal, estrangement or detachment 
from those outside his family and a GAF score of  55.

2. From August 21, 2006 onward, PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas manifested by an increase in severity of symptoms to 
include social withdrawal from his family, a distant and 
dysfunctional relationship with his spouse, decreased memory 
and concentration, loss of impulse control, dysphoric mood, 
anxious affect, and GAF scores of 45 and 49.  
3. Right knee strain, at its most severe, is manifested by 
flexion limited to 90 degrees with pain beginning at 45 
degrees and weakness, lack of endurance, and incoordination 
present upon repetition, but not resulting in limitation to 
less than 45 degrees flexion.

4. For the period from September 19, 2002 to February 6, 
2007, right knee instability was manifested by subjective 
complaints of mild instability and the sensation of giving 
way and objective findings of mild mediolateral instability.

5.  From February 6, 2007 onward, right knee instability is 
manifested by chronic internal derangement, requiring the use 
of a knee brace when ambulatory, and gait favoring the right 
knee without the knee brace.


CONCLUSIONS OF LAW

1. For the period prior to August 21, 2006, the criteria for 
a rating in excess of 50 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

2. For the period from August 21, 2006 onward, the criteria 
for a rating of 70 percent, but no greater, for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

3. The criteria for a rating in excess of 10 percent for 
service-connected right knee strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2007).

4. For the period prior to February 6, 2007, the criteria for 
a rating in excess of 10 percent for service-connected right 
knee instability has not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

5. For the period from February 6, 2007 onward, the criteria 
for a rating in excess of 30 percent for service-connected 
right knee instability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board acknowledges that the veteran is 
competent to give evidence about what he has experienced; for 
example, he is competent to report the symptoms he 
experiences due to his right knee disorder and PTSD.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In its decision, the Board has accepted as true the 
veteran's statements - to the extent they are competent - but 
greater weight is given to the medical evidence of record.

I. Increased rating claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected right knee 
disabilities and PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected 
disabilities.

PTSD

The veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.   

As indicated, the regulations establish a General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130.  Ratings 
are assigned according to the manifestations of particular 
symptoms.  However, the use of the phrase "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the Diagnostic Code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that PTSD symptoms were first reported in a 
June 2003 VA treatment record, which indicated that the 
veteran was having trouble coping with the symptoms and 
recommended that he seek mental health assistance.  A mental 
status evaluation of the Vet Center, dated in August 2004, 
shows the veteran presented a neat appearance, but displayed 
an anxious manner, retarded pace of speech, impaired memory 
function, flat affect, tense motor activity, and only fair 
judgment.  Hallucinations were also noted, as well as sleep 
disturbance and low energy level.  The veteran indicated that 
he really preferred not to be with other people and was 
likely to withdraw socially by choice.  He indicated that he 
had held six jobs since military service, but that he had 
been employed with the telephone company for 32 years, 
retiring in 2002.  He also indicated that he had only been 
married once, to his current spouse, and that the marriage 
had lasted for 35 years as of that time.

In March 2005, the veteran was afforded a VA examination.  He 
endorsed symptoms of hyperarousal, difficulty concentrating, 
and detachment and estrangement from those he did not know 
well, but not from family.  Additionally, the veteran 
reported feeling numb and having difficulty feeling 
affection, but not all the time.  He indicated that most of 
these problems had not affected his work or his relationship 
with his spouse and family.  The examiner stated that affect 
was congruent and dress and grooming were appropriate.  He 
observed the veteran to be oriented to person, place, and 
time.  Impairment of thought processes and communication was 
not found noteworthy, and thoughts were reportedly coherent, 
logical, and goal-directed.  The examiner found no signs of 
delusions or hallucinations, inappropriate behavior, impulse 
control, short- or long-term memory difficulties, or 
suicidal/homicidal ideation or actions.  Overall, he found 
that the veteran's functioning had been very mildly impaired 
in social and occupational settings.  A diagnosis of anxiety 
disorder, not otherwise specified and a GAF score of 55 were 
assigned.

However, an August 2006 letter from a social worker indicates 
that the veteran's symptoms had grown progressively worse in 
the last year and eight months.  The veteran reported he 
isolated himself and withdrew from social contacts, and that 
he had almost no friends.  He indicated that he was estranged 
from normal relationships with his family, resulting in few 
contacts with family members other than his spouse.  He 
stated that he had extreme difficulty with love, trust, and 
intimacy, to include friendships, work, and other 
relationships.  The veteran stated that his marriage 
relationship was very distant and dysfunctional and that he 
did not have appropriate feelings toward his spouse.  At the 
same time, the social worker stated that the veteran's work 
could be relied upon and he tried to help his family, 
friends, and other veterans.  The social worker reported a 
history of chronic, severe, PTSD, and that in addition, the 
veteran had comorbid major depressive disorder and a history 
of alcohol abuse, now in partial remission.  The GAF score 
assigned was 49.

In a February 2007 psychological intake workup, the veteran 
displayed appropriate dress and made good eye contact.  He 
indicated no history of racing thoughts or memory impairment, 
but admitted to a history of visual hallucinations and a 
history of suicidal/homicidal ideation, although none of 
these symptoms were found to be present at the time. 
    
Thereafter, on the same day in February 2007, another VA 
examination was performed.  The veteran reported that he 
avoided crowds, going to restaurants, and any kind of social 
activity.  He endorsed symptoms of increased startle 
response, hyperarousal, hypervigilance, decreased 
concentration, and insomnia.  However, he denied 
suicidal/homicidal ideation or plans.  He indicated that he 
had some friends, although they had all served in the 
military, and that he participated in some church activities 
and volunteer work.  The examiner found that he was oriented 
to person, place, and time.  However, the examiner also noted 
decrease in memory and concentration and difficulties with 
impulse control, as well as dysphoric mood and anxious 
affect.  Speech was reported to be normal in rate, rhythm, 
and content, as well as goal-directed.  The examiner found 
that the veteran met the criteria for moderate to severe PTSD 
and that his psychosocial functions had been significantly 
undermined with symptoms appearing to have significantly 
worsened in the last year.  He also assigned a GAF score of 
45.

The Board notes that the veteran has been assigned GAF scores 
ranging from 45 to 55 based upon his psychiatric impairment.  
A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or social functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See DSM-IV at 44-47.  
While a GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).

In addition to his diagnosis of PTSD, the veteran has had 
diagnoses of anxiety disorder, major depressive disorder, and 
alcohol abuse.  However, the Board finds that there is an 
inadequate basis in the record upon which to dissociate the 
veteran's symptoms of PTSD from the symptoms of these other 
disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  

Thus, taking the relevant evidence into account, the Board 
finds that a preponderance of the evidence is against a 
rating in excess of 50 percent for service-connected PTSD 
prior to August 21, 2006, but that his symptoms more closely 
approximate a rating evaluation of 70 percent from August 21, 
2006 (the date of the letter from the social worker) onward.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, prior 
to August 21, 2006, the veteran's symptoms at their most 
severe encompassed some impairment of memory and judgment, 
difficulty concentrating, flat affect, sleep disturbance, 
social withdrawal, and estrangement or detachment from those 
outside his family.  However, the overall impairment was 
reported to be mild, and the veteran stated that his problems 
had, for the most part, not affected his work and family 
relationships.  The Board observes that the veteran 
apparently endorsed hallucinations in August 2004, but in 
March 2005, the VA examiner specifically noted that 
hallucinations were not present.  Moreover, other typical 
symptoms of a 70 percent rating-e.g., impairment of thought 
processes, poor impulse control, suicidal/homicidal ideation, 
poor personal hygiene-were not present during this stage of 
the appeal period, and the GAF score assigned was 55, 
reflecting only moderate impairment.  Accordingly, the Board 
finds that the veteran's symptoms prior to August 21, 2006 do 
not more closely approximate a rating in excess of 50 
percent.  Thus, the claim to that extent is denied.

Nevertheless, the Board determines that the veteran's 
symptoms from August 21, 2006 onward do more closely 
approximate a 70 percent rating.  Initially, the Board notes 
that both the August 2006 social worker and February 2007 VA 
examiner indicated that the veteran's symptoms had gotten 
worse.  Additionally, the veteran's social withdrawal had 
extended to his family, resulting in a distant and 
dysfunctional relationship with his spouse.  Further, 
symptoms of decreased memory and concentration, loss of 
impulse control, in addition to dysphoric mood and anxious 
affect were documented.  GAF scores reported were 45 and 49, 
suggesting severe impairment.  

The Board notes that the veteran's speech was normal in rate 
and content and that he reported some activities with his 
church, as well as volunteer work.  Also, the Board observes 
that there is some discrepancy between the February 2007 
intake workup and the VA examination the same day.  However, 
the intake workup appears to be based more on self-report by 
the veteran and less on active assessment by the examiner, 
which is the basis for the findings in the VA examination 
report.  Thus, the Board affords more probative weight to the 
February 2007 VA examination report than to the intake 
workup.  Accordingly, the Board concludes that the overall 
picture of the veteran's symptoms from August 21, 2006 more 
closely approximates a 70 percent rating evaluation.  A 100 
percent rating evaluation is not supported in any respect as 
the veteran has little to no impairment of thought processes, 
is fully oriented to time, person, and place, and displays no 
current suicidal or homicidal ideation.  

Right knee strain and instability

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's service-connected right knee strain is 
currently evaluated as 10 percent disabling for limitation of 
flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  
His right knee instability was evaluated as 10 percent 
disabling prior to February 6, 2007 and 30 percent disabling 
from February 6, 2007 onward.  The veteran contends that his 
service-connected right knee disabilities are worse than 
contemplated by a 10 percent rating evaluation, and, thus, 
that higher ratings should be assigned.  

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is assigned for severe 
recurrent subluxation or lateral instability. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent rating.  Flexion limited to 15 
degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a noncompensable rating.  Extension limited 
to 10 degrees warrants a 10 percent rating.  Extension 
limited to 15 degrees warrants a 20 percent rating.  
Extension limited to 20 degrees warrants a 30 percent rating.  
Extension limited to 30 degrees warrants a 40 percent rating.  
Extension limited to 45 degrees warrants a 50 percent rating.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

A VA orthopedic examination was conducted in April 2004.  The 
veteran presented with subjective complaints of pain at a 6 
or 7 on the 10 point pain scale, stiffness, and mild 
instability, which resulted in a sensation of giving way, 
approximately once per week.  He reported flare-ups in 
inclement weather.  The examiner found that the right knee 
was painful, especially in the anterior articular margins and 
the posterior popliteal region, and noted mild mediolateral 
instability.  However, range of motion was reported as 
normal.  X-rays showed normal joint, axis, bony alignment, 
and soft tissues.  The diagnosis was right knee strain.

In September 2005, the veteran had similar complaints, and he 
also endorsed locking and lack of endurance.  He reported 
that the instability was improved with the knee brace he was 
wearing.  The examiner observed that the veteran was also 
using a cane.  Flare-ups that reached an 8 out of 10 on the 
pain scale reportedly occurred daily with weather changes, 
and when standing after prolonged sitting and climbing 
stairs.  The veteran indicated that the pain would last about 
one hour and eased with medication.  Objectively, range of 
motion was to 90 degrees active flexion, to 110 degrees 
passive flexion, and to 0 degrees extension.  Pain was 
described as beginning at 45 degrees flexion.  Varus/valgus 
testing of stability was normal.  Lachman's and 
anterior/posterior drawer tests showed a 1/4 inch of motion; 
but, the examiner stated that anterior and posterior cruciate 
ligament movement was normal.  McMurray's test was normal.  
No ankylosis was present.  Although indicated by range of 
motion testing, the examiner stated he could not determine 
whether pain, weakness, lack of endurance, or incoordination 
resulted in any additional functional limitation without 
resorting to mere speculation.  Chronic right knee strain was 
diagnosed.

At a February 2007 VA examination, the veteran continued with 
similar subjective complaints and added that walking long 
distances increased stiffness and pain.  No episodes of 
dislocation or recurrent subluxation were reported.  The 
examiner noted that the veteran was wearing a hinged knee 
brace, which he reported he wore all the time when 
ambulatory.  Active range of motion was flexion to 120 
degrees, but described as painstakingly slow.  Passive range 
of motion was to 130 degrees with much pain beginning at 110 
degrees.  Repetition resulted in increased pain and guarding, 
resulting in flexion limited to 100 degrees.  Full extension 
was noted.  Medial and lateral collateral ligaments were 
stable to varus/valgus testing and anterior and posterior 
cruciate ligaments were stable to Lachman's and 
anterior/posterior drawer tests.  McMurray's test showed no 
laxity or clicking of the menisci, but the examiner observed 
that the test was markedly painful with pain localized 
posteriorlaterally.  The examiner observed a gait favoring 
the right leg when the brace was removed.  No ankylosis was 
found.  The examiner stated that pain, guarding, lack of 
endurance, and stiffness limit motion to 100 degrees flexion.  
The diagnosis was chronic internal derangement, degenerate 
medial meniscus.  

VA treatment records associated with the claims file, dated 
throughout the appeal period, do not provide details as to 
the veteran's right knee symptomatology that is inconsistent 
with the above.  However, the Board does note that, in June 
2003, the veteran requested a knee brace that he now wears 
constantly according to the February 2007 VA examination, and 
records reflect that the brace reduces pain, fatigue, and 
instability.  

With regard to the right knee strain, the Board observes that 
the veteran is assigned a 10 percent rating for flexion 
limited to no less than 45 degrees.  Even at its most severe, 
flexion of the veteran's right knee resulted in pain 
beginning at 45 degrees with 90 degrees of flexion being 
attained.  There is no evidence, even with consideration of 
pain, weakness, lack of endurance, and incoordination that 
the veteran's right knee flexion is limited to less than 45 
degrees.  See Deluca. Moreover, no limitation of extension 
has been reported.  Consequently, the Board finds that a 
rating in excess of 10 percent is not warranted for service-
connected right knee strain.    

As for the veteran's right knee instability, the Board 
observes that, prior to February 6, 2007, the evidence shows 
subjective complaints of mild instability and the sensation 
of giving way, which was reportedly improved with a knee 
brace beginning in June 2003.  Ligament testing was 
consistently normal across treatment records and examination 
reports, although the April 2004 VA examiner observed mild 
mediolateral instability.  Thus, there is simply no competent 
medical evidence prior to February 6, 2007 suggesting that 
the veteran's instability had increased in severity so as to 
warrant a rating in excess of 10 percent.   

With regard to the period from February 6, 2007 onward, the 
Board observes that the veteran's right knee instability is 
currently assigned a 30 percent rating evaluation, the 
maximum rating assignable under the schedular criteria for 
Diagnostic Code 5257.  Thus, a rating in excess of 30 percent 
for service-connected right knee instability for this period 
is unavailable under the schedular criteria for this period. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, the Board notes that the 
medical evidence indicates that there is neither ankylosis 
nor dislocation of the semilunar cartilage.  Additionally, 
the veteran has not had surgery to remove his cartilage.  
Moreover, neither impairment of the tibia and fibula nor genu 
recurvatum has been reported.  Consequently, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263, applicable to these 
disabilities, do not apply in this case.  Therefore, a review 
of the record fails to reveal any additional functional 
impairment associated with the veteran's service-connected 
right knee strain or right knee instability to warrant 
application of alternate rating codes.

Other considerations

As is reflected in the above discussion, the Board has 
contemplated the assignment of staged ratings.  However, the 
Board finds no evidence in support of a rating in excess of 
10 percent for service-connected right knee strain at any 
stage of the appeal period or in support of further staging 
of the ratings for service-connected right knee instability 
or PTSD than already accomplished. 

Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claims for a rating in 
excess of 10 percent for service-connected right knee strain, 
in excess of 10 percent for service-connected right knee 
instability prior to February 6, 2007, or in excess of 30 
percent thereafter.  Therefore, the benefit of the doubt 
doctrine is not applicable to these claims.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7; Gilbert at 55.  
Moreover, with regard to his initial rating claim for PTSD, 
the preponderance of the evidence is against an initial 
rating in excess of 50 percent prior to August 21, 2006 and 
in excess of 70 percent from August 21, 2006 onward.  The 
veteran's symptoms do not more closely approximate ratings 
greater than those assigned above; thus, further application 
of the doctrine is not warranted in this case.  Id.

The Board recognizes that the question of an extra-schedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, No. 06-3088, (U.S. Vet App. September 16, 
2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected PTSD 
or right knee disabilities present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  Although some 
medical evidence suggests that the veteran retired from his 
work at the telephone company because he could no longer 
climb poles, the medical evidence does not indicate how his 
right knee disabilities prevent him from performing other 
work.  Further, there is no indication that the veteran has 
been repeatedly hospitalized or incapacitated by his service-
connected disabilities to suggest that his disabilities are 
more severe than addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with a 
VCAA notification letter in March 2004 with regard to his 
right knee service connection claims and in September 2004 
for his PTSD service connection claim, both prior to their 
respective initial unfavorable rating decisions issued in 
April 2004, October 2004, and October 2005.  A March 2006 
letter was sent with respect to substantiating disability 
ratings and effective dates, and an additional VCAA letter 
was sent in August 2006 with regard to all claims on appeal. 

Initially, the Board notes that, in Pelegrini v. Principi, 
the Court held that VA must request that the claimant provide 
any evidence in his possession that pertains to the claim 
based upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. 
App. 112, 120-21 (2004).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated from the regulation by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to no 
longer state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini) effective May 30, 2008).  Thus, any error related 
to this element is harmless.  

In reviewing the claims file, the Board observes that the 
VCAA notices issued in March 2004 and September 2004 were 
fully compliant with the VCAA by informing the veteran of the 
type of evidence necessary to establish service connection, 
how VA would assist him in developing his claims, and his and 
VA's obligations in providing such evidence for 
consideration.  Thus, with regard to the veteran's service 
connection claims for PTSD and right knee disabilities, all 
VCAA notice requirements were met.

As for the veteran's initial rating claims, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of claim the veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, the August 
2006 letter advised the veteran that he must show that his 
service-connected disabilities had increased in severity and 
of the evidence necessary to substantiate disability ratings 
and effective dates, and this notice was followed by an SSOC 
in November 2007.  Therefore, the Board finds that the defect 
with regard to the timing of notice as required by 
Dingess/Hartman was cured by subsequent readjudication.  

Additionally, throughout the claims process, the veteran has 
had a meaningful opportunity to participate effectively in 
the development of the claims.  Moreover, the veteran has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). Thus, the Board finds that there has been no 
prejudice to the veteran, and any defect in the timing of the 
notice has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claims.  Based on the above 
analysis, the notice requirements for initial rating claims 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and affording him 
with a VA examination.  The veteran's service treatment 
records, private medical records, VA medical records, and the 
reports of April 2004, March 2005, September 2005, and 
February 2007 VA examination reports were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claims.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board's decision herein 
on the merits of the claims.


ORDER

For the period prior to August 21, 2006, a rating in excess 
of 50 percent for service-connected PTSD is denied.

For the period from August 21, 2006 onward, a rating of 70 
percent, but no greater, for service-connected PTSD is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

A rating in excess of 10 percent for service-connected right 
knee strain is denied.

For the period prior to February 6, 2007, a rating in excess 
of 10 percent for service-connected right knee instability is 
denied.

For the period from February 6, 2007 onward, a rating in 
excess of 30 percent for service-connected right knee 
instability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


